REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SICOBOIS
Conservation de la Nature et Tourisme k Av. Kingabwa n°7818
Direction Inventaire et Aménagement Forestier Quartier Kingabwa

Commune de Limbete
Kinshasa, RDC

Garanties d’Approvisionnement
32/04, 33/04 et 42/04 convertibles
Superficie Sous Aménagement SICOBOIS

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION
DU PLAN D’AMENAGEMENT (4 ans)

Période 2011-2014

Date : Juin 2011

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO - Gd Montpellier - FRANCE

Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
PR É 2
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

SOMMAIRE

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE... 5

INTRODUCTION .......ssssssssausanenssencnésonennnannensnnnnensnnnnncennnanennnenssnentenssacanennnesente

1 CONTEXTE ..nncrnrmronannnnnnennonensenninnnanenannensas
1.1 Conversion des titres forestiers en concessions

1.2 Modifications des limites des titres forestiers suite à la création de forêts
COMMUNAUTAITES men mrmennponnnnennennnnnnnnennnnnrennoneneeennnnnnennnenuenererense 7

1.3 Constitution d’une Superficie Sous Aménagement (SSA)
14 Présentation de société SICOBOIS
15 Localisation des titres forestiers.
1.6 Climat et géographie de la zone concernée
1.7 Contexte socio-économique et contribution de SICOBOIS au développement local ….15
1.8 Bref Historique des activités forestières passées sur la SSA
1.8.1 Exploitation de la SSA SICOBOIS
1:6.2 Transformation des grumes issues de la SS,
2 PROCESSUS D'AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
2.1 L'élaboration du Plan d'Aménagement du titre forestier.
2.2 Vers la certification de légalité et de gestion durable des activités de SICOBOIS .
3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC...
3.1 Programmation de l'exploitation forestière sur les 4 premières AA

3.1.1 Modalités de gestion des titres forestiers attribués à SICOBOIS
8:42 Dimensionnement des 4 premières AAC
3.1.3 Justification et localisation des 4 AAC..
3.1.4 Evaluation de la ressource exploitable.
3.1.5
3.1.6
2

Modalités d'ouverture et de fermeture des 4 AAC
Infrastructures à créer...

3.2.1 Description technique des opérations forestières .

3.2.2 Mesures de réduction, d'atténuation et de compensation des imp
l'environnement et la faune

3.2.3 Diverses mesures de gestion.

4 PROGRAMME INDUSTRIEL DE LA SICOBOIS EN LIAISON AVEC CETTE SSA
5 PROGRAMME SOCIAL RATTACHE A LA SSA SICOBOIS
5.1 Bilan des conventions passée:
5.2 Les Fonds de Developpement.

5.2.1 Modalités de financement des Clauses Sociales sur les 3 GA constituant la SSA
SICOBOIS 51

5.2.2 Groupement de Ndeke — GA 42/04...
52:33 Groupement de Popolo —- GA 42/04

5.2.4 Groupement de Mondunga — GA 32/04
5.2.5 Groupement de Ngonzi- GA 33/04

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS
6.1  Chronogramme de l'ensemble des activitées.…...........

6.2 Programme d'exploitation, industriel et social

LISTE DES CARTES …

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

SICOBOIS

LISTE DES TABLEAUX........nsssensnnenennensenennnaneennenenenensnnenennnnensnsennenennenescenesessone 6
LISTE DES FIGURES .….......enenennnennnennnnnnnnnnnenennnennnnnnnnre 62
LISTE DES ILLUSTRATIONS
LISTE DES ANNEXES...

l æ | Ê Plan de Gestion PÉAS À:
ji ms couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ag

Garanties d'Approvisionnement 32/04, 33/04 et 42/04

SICOBOIS RDC
Juin 2011
SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe
BAQ Blocs d'Aménagement Quinquennaux
CLG Comité Local de Gestion
DIAF Direction Inventaire et Aménagement Forestier
DME Diamètre Minimum d'Exploitabilité
EFIR Exploitation Forestière à Impact Réduit
FRM FORET RESSOURCES MANAGEMENT
GA Garantie d'Approvisionnement
GPS Global Positioning System (Système de positionnement par satellite)
MECNT Ministère de l'Environnement, Conservation de la Nature et Tourisme
_. y is, Société Industrielle Congolaise de Bois
PA Plan d'Aménagement
PAC Possibilité Annuel de Coupe
PG Plan de Gestion
SSA Superficie Sous Aménagement
£ æ: R Plan de Gestion Pages

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

INTRODUCTION

Ce premier Plan de Gestion des Garanties d'Approvisionnement (GA) 32/04, 33/04 et 42/04, formant
la Superficie Sous Aménagement (SSA) SICOBOIS, a été rédigé dans le cadre du Projet
d'Aménagement des concessions forestières de SICOBOIS, conformément à l'Arrêté
n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des contrats de concession
d'exploitation des produits forestiers et des Cahiers des Charges y afférent.

Ce Plan de Gestion couvre la période allant de 2011 à 2014.

Ce document a pour vocation d'être à la fois un outil de terrain au service des responsables de
l'exploitation forestière sur les 4 premières AAC et un outil de suivi pour le MENCT.

Ce document a été élaboré conformément à :

*__ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de Cahier des Charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

* Le Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, car il n'existe pas
encore de Guide ayant trait au canevas d'autorisation d'exploitation forestière anticipée et au
Cahier des Charges Provisoires.

Les recommandations du Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal
ont été adaptées du fait que le Plan d'Aménagement de cette Garantie d'Approvisionnement est en
cours d'élaboration.

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 6
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

1 CONTEXTE

1.1 CONVERSION DES TITRES FORESTIERS EN CONCESSIONS

Les titres forestiers portent actuellement la référence du texte d'attribution de la GA, soit par exemple
032/CAB/MIN/ECN-EF/04 du 25 juin 2004 abrégé en 32/04. Une nouvelle dénomination administrative
verra le jour au moment de la signature du contrat de concession.

Dans la suite de ce document, les titres seront dénommés selon cette abréviation, soit GA 32/04 dans
l'exemple mentionné ci-dessus.

1.2 MODIFICATIONS DES LIMITES DES TITRES FORESTIERS SUITE A LA
CREATION DE FORETS COMMUNAUTAIRES

Le Projet FORCOM, financé par le Gouvernement Belge et exécuté par la FAO, vise à accompagner
la RDC dans le développement du concept de foresterie communautaire et la mise en place de
concessions de forêts de communautés locales et/ou peuples autochtones. Un des résultats de ce
projet a été l'identification de forêts pilotes de communautés locales, etleur délimitation en
concertation avec les communautés locales concernées. Les forêts des communautés
locales proposées et délimitées sur ce site pilote se superposent avec les titres forestiers attribués à
SICOBOIS, sur une superficie de 20 992 ha.

SICOBOIS a décidé de s'associer à cette initiative et de remettre à la disposition de l'état
congolais les superficies concernées se superposant avec ses titres forestiers, afin d'appuyer
l'initiative du MECNT dans son programme national de foresterie communautaire (sous-programme du
PNEFEB) en faveur d'une gestion forestière durable par ces communautés locales . La carte 1 montre
la localisation des superficies concernées.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Féger

SICOBOIS Localisation des forêts communautaires

République démocratique du congo FORET
Le RESSOURCES
—-= MANAGEMENT

CZ Forêts communautaires

Nouvelles limites

Route principale

Route d'exploitation actuelle

Route administrative

FRM, Juin 2011

5 ,\10 15km
Nr

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

1.3 CONSTITUTION D’UNE SUPERFICIE SOUS AMENAGEMENT (SSA)

L'Arrêté Ministériel 036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006, article 5 donne la possibilité
d'aménager, de gérer et d'exploiter conjointement plusieurs concessions.

« Le Plan d'Aménagement est élaboré suivant les guides opérationnels dont le modèle est prévu par
l'article 2 du présent arrêté. Il porte sur une superficie sous aménagement correspondant soit à une
seule concession forestière soit à plusieurs concessions, lorsque celles-ci sont contiguës et relèvent
d'un même concessionnaire. »

Les trois titres forestiers attribués à SICOBOIS sont contigus et répondent donc aux conditionnalités
fixées par le MECNT pour autoriser une gestion conjointe. SICOBOIS souhaite élaborer un Plan de
Gestion unique pour les trois titres en y associant une Clause Sociale par titre. Cette Superficie Sous
Aménagement (SSA) prendra le nom de SSA SICOBOIS, dénomination utilisée dans la suite de ce
document.

La préparation d'un Plan d'Aménagement portant sur plusieurs concessions implique que la rotation
d'aménagement et la planification des récoltes seront organisées sur l'ensemble de cette superficie et
non sur chaque concession, et que les concessions ne seront pas toutes ouvertes simultanément à
l'exploitation. Ainsi, les Blocs d'Aménagement Quinquennal et les Assiettes Annuelles de Coupe
pourront être localisés sur une ou deux concessions seulement.

Il est logique d'appliquer cette disposition dès le Plan de Gestion, document de planification préalable
au Plan d'Aménagement, indiquant notamment les quatre premières Assiettes Annuelles de Coupe

(Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, annexe 1, article 10).

Les dispositions de l'article 14 de Arrêté ministériel n°028/CAB/MIN/ECNT/15/JEB/08 du 7 août 2008,
annexe 1, « Pendant la période précédant l'approbation du Plan d'Aménagement, le concessionnaire
exploite une seule assiette annuelle de coupe qui ne saurait être supérieure à 1/25°"° de la superficie
totale concédée. » s'appliqueront donc à l'échelle d'une Superficie Sous Aménagement. Ainsi, chaque
AAC couvrira une superficie proche du 1/25°"° de la superficie totale concédée de la SSA, et pourra
être localisée sur une ou deux concessions.

D'un point de vue économique, cette solution de gestion conjointe de plusieurs concessions s'impose
pour SICOBOIS pour permettre de mettre en œuvre un chantier de dimension suffisante.
L'aménagement séparé des différentes concessions impliquerait l'ouverture d'un chantier sur
chacune, chantier de dimension insuffisante pour atteindre le seuil de rentabilité d'une unité de
production forestière. D'autre part, l'ouverture à l'exploitation de la GA 33/04 nécessite des
investissements, notamment pour la réhabilitation de la route d'accès et la création d'une base-vie, et
de ce fait elle n'est pas faisable à court terme.

æ } 4 Plan de Gestion P 9
NÉPFIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 0e
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

D'un point de vue environnemental, cette solution est favorable aux populations de grands
mammifères dans la mesure où elle permet de concentrer les sites d'intervention.

D'un point de vue social, une Clause Sociale sera négociée pour chaque titre forestier. Une avance
sera versée sur le Fonds de Développement alimenté par la production future de la GA 033/04, qui ne
sera pas exploitée au cours des 4 années de mise en œuvre du Plan de Gestion.

Concessions déclarées convertibles

Cahiers des charges provisoires par concession Plan de gestion de la SSA

Maximum
4ans Clauserelatives aux infrastructures
Contrat de concession forestière
Sans Cahiers des charges définitifs
San Cahiersdes charges définitifs Pland'aménegement
actualisés
sa Cahiers des charges définitifs

actualisés

Figure 1 : Calendrier d'élaboration des différents documents relatifs aux titres forestiers

1.4PRESENTATION DE SOCIETE SICOBOIS

La société SIZABOIS (renommée ensuite SICOBOIS) a été créée le 3 octobre 1989. Les premiers
partenaires, se partageant les parts sociales, étaient MM. MORADO et AMARAL. Suite aux prises de
participation successives des 3 partenaires actuelles, les parts sociales de SICOBOIS sont désormais

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 10

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

partagées entre MM. Alain et Georges SOMJA et M. VERVIER, M. Alain SOMJA assurant la gérance
de l'entreprise.

La société a commencé ses activités dans le Bas Congo, avant d'acquérir des concessions sur les
Territoires de Bumba, Lisala et Businga dans la Province de l'Equateur. Suite à des abandons de
titres forestiers et à des ré-aménagements des superficies concédées à la société, celle-ci se trouve
désormais attributaire de 3 titres forestiers sur le Territoire de Lisala dans la Province de l'Equateur.

SICOBOIS a dû stopper ses activités durant le conflit qui a secoué la RDC, entre aout 1998 et la fin
de l’année 2004.

SICOBOIS dispose d'un terrain à Kinshasa sur lequel était prévue l'implantation d'une unité
industrielle. Suite à des conflits en matière foncière, le développement industriel planifié n'a pu être
exécuté. Afin de valoriser les grumes extraites de ses titres forestiers, SICOBOIS a implanté deux
scies mobiles sur son site de production de Lisala, et a établi un partenariat avec la scierie industrielle
BTNC installée à Kinshasa.

Les sciages sont essentiellement commercialisés localement sur Kinshasa, les principaux pays
d'exportation des grumes sont la Belgique, le Portugal, la France, la Chine et l'Inde.

Tableau 1 : Garanties d'Approvisionnement attribuées à SICOBOIS

Concessions Province N° Garantie d'approvisionnement a an
GA 32/04 Equateur 032/CAB/MIN/ECN-EF/04 109 320 ha
GA 33/04 Equateur 033/CAB/MIN/ECN-EF/04 158 130 ha
GA 42/04 Equateur 042/CAB/MIN/ECN-EF/04 127 300 ha

1.5LOCALISATION DES TITRES FORESTIERS

Les trois concessions sont limitrophes, et sont situées au Nord de la République Démocratique du
Congo au Nord du Fleuve Congo près de Lisala. Elles s'inscrivent entre :
Pour la Garantie d'Approvisionnement 32/04 :
+ _ AlOuest La rivière Langa-Langa, partie comprise entre sa source et la rivière non
identifiée qui prend sa source près du village Botonge, ensuite rejoindre par
une ligne droite la source de Langa-Langa avec le 3" embranchement de la

rivière.
° Au Nord La rivière Motima, partie comprise entre sa source et la rivière Lepa.
+  AlEst À partir de la source de la rivière Motima, rejoindre par une ligne droite la

source de la rivière Ndjambo et descendre cette dernière jusqu'au croisement
de la route d'intérêt général reliant les centres de Lisala et Bumba près du

? Selon les conventions portant octroi des Garanties d'Approvisionnement en matière ligneuse

| æ Le Plan de Gestion Pace 11
Base couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ge

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011
village Lobi.
e Au Sud La route d'intérêt général reliant les centres de Lisala et Bumba, partie

comprise entre les villages Lobi et Liwei, ensuite prendre la route d'intérêt local
menant au village Bokweli jusqu'à la rivière Nialu et remonter celle-ci jusqu'à la
source. Prendre alors une ligne droite de 1 192 m orientée à l'azimut 163,2°.
Puis un nouveau segment de 6 068m orienté à 260.1 ° pour remonter vers la
source de la rivière non identifiée par un segment orienté à 37.6° sur 3 274 m.

Pour la Garantie d'Approvisionnement 33/04 :

+ AlOuest
+ Au Nord
+  AlEst

+ Au Sud

La rivière Eboma, rejoindre par une ligne droite la source de la rivière Eboma à
la route menant vers le village Bokweli. Ensuite suivre cette route jusqu'à la
rivière non identifiée qui passe au village Mongili-Nzinga, de ce point
descendre cette rivière jusqu'au confluent avec l'embranchement qui prend sa
source près du village Kumbele, et remonter cet embranchement jusqu'à
source ; rejoindre par une ligne droite, la source de l'embranchement précité et
la source de la rivière Lisonga et descendre cette dernière jusqu'à la rivière
Mimbo que l'on descendra jusqu'à la rivière Motima.

La rivière Dua, partie comprise entre les rivières Eboma et Moniele

La route reliant les centres de Lisala et Businga, partie comprise entre la rivière
Motima et l'embranchement de la rivière Moniele passant à plus de 4 km des
villages Botulu et Diobo, ensuite descendre cet embranchement et la rivière
Moniele jusqu'à la rivière Dua.

La rivière Motima, partie comprise entre la rivière Mimbo et la route reliant les
centres de Businga et Lisala en passant par les villages Gumba, Diobo,
Libombo et Bandaka.

Pour la Garantie d'Approvisionnement 42/04 :

+ AlOuest
e Au Nord
°  AlEst

+ Au Sud

De la localité Bonguma sur la route d'intérêt local Ndekepate-Mondingili, suivre
cette route jusqu'à son croisement avec la rivière Ngwakade ; de ce point,
suivre cette rivière jusqu'à son embouchure dans la rivière Motima.

Par la rivière Motima, la partie comprise entre les rivières Ngwakade et Lepo ;
Par la rivière Lepo, de son croisement avec la rivière Motima jusqu'à sa source.
Suivre depuis la source de la Motima un segment orienté à 217.6° sur 3 274 m,
puis le segment orienté à 260.2° sur 12 253 m. Enfin, suivre le segment orienté
à 176.4° sur 8 238 m jusqu'à sa rencontre avec la route d'intérêt général Lisala-
Mondingili. Remonter vers le Nord Est en suivant cette route.

Ce massif forestier s'étend entre les latitudes 2°10' et 3°10' Nord et les longitudes 21°00' et 21°50' Est

(Carte 2).

Sur le plan administratif, cette Garantie d'Approvisionnement est située dans :

e Province:
e District:
+ Territoire :

Equateur
Mongala
Lisala

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page12
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

1.6 CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

Les GA se situent au Nord du Fleuve Congo. Cela correspond à une zone parmi les plus humides de
la région.

La station météorologique de Lisala indique une pluviométrie annuelle moyenne de 1 617 mm/an,
avec une période sèche assez marquée entre décembre et février (inférieur à 60mm/an).

250

200

| 100
|

50
0 r r r r r r
Jan Fév Mar Avr Mai Juin Jul Aout Sep Oct Nov Dec
Figure 2 : Pluviométrie moyenne de la station météorologique de Lisala entre 1934 et 1975

Les Garanties sont séparées par la rivière Motima. Cette rivière est bordée d'une zone marécageuse
assez importante. C'est la GA 33/04 qui est la plus parcourue par des rivières. Ces éléments devront
être pris en compte lors de la rédaction du Plan d'Aménagement

1.7 CONTEXTE SOCIO-ECONOMIQUE ET CONTRIBUTION DE SICOBOIS AU
DEVELOPPEMENT LOCAL

11 groupements ont leur territoire forestier coutumier se superposant avec le territoire des GA :

032/04 033/04 042/04
Bobala Boso-Manzi Bongombo
Bokula Gumba-Ebongo |Bonganza
Mondunga Mozombaoli Ndeke

Ngonzi Popolo

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 15

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

e Secteur: Mongala-Motima et Ngombe-Doko

Ces trois titres forestiers ont été attribués à SICOBOIS en 2004, suite à une demande de
réaménagement, introduite par la SICOBOIS, de ses Garanties d'Approvisionnement, initialement
attribuées dans les années 1990 à la société SIZABOIS reprise par SICOBOIS. Les trois titres
forestiers ont déclarées convertibles en 2009, selon les textes officiels donnés dans le Tableau 2.

Tableau 2 : Références officielles pour les textes des Garanties d'Approvisionnement et des
notifications de convertibilité

Garantie| Convention Notification Superficie de la GA
32/04 | n° 032/CAB/MIN/ECN-EF/04 DU 25 juin 2004 | n°180/CAB/MIN/ECN-T/15/)E8/2009 109 320 ha
33/04 | n°033/CAB/MIN/ECN-EF/04 DU 25 juin 2004 | n°181/CAB/MIN/ECN-T/15/JE8/2009 158 130 ha
42/04 [n° 042/CAB/MIN/ECN-EF/04 DU 10 sept. 2004| n°177/CAB/MIN/ECN-T/15/JE8/2009 127 300 ha

Ces arrêtés sont donnés en Annexe 1 et Annexe 2.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 13

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04

RDC
Juin 2011
atique du Congo [I FORET
À LE 2) RESSOURCES
ncessions SICOBOIS F1) MANAGEMENT

4 et 42/04)

lolomba

6
Mbandakä!

Ingende
F gi

CAL 72

ejediouud eynoy

UONE10[dXS,p SJIEJUSAUIL,P UOÂET | mms

LLOZ US JIeJ Uoneyo|dxe,p eurequeau,p 90jg CZ

HLOZ Une ‘Wu

RAID VAN Dr LLOZ IUAB Us sesies1 uoneylojdxe,p je senbysnezs sesrejqueau] SIOgO9IS
SHDYNOSSEY œ

LANO4 [TT oBuos np enbgesoowep enbygndey
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

3.1.4.3 Prévisions de récolte sur les 4 AAC

L'application des coefficients de récolement évalués aux résultats d'inventaire permet d'établir les
prévisions de récolte.

Tableau 11 : Production estimée sur les 4 AAC de la SSA SICOBOIS (m° net)

32/04 42/04 Ensemble
Superficie des AAC 18 506 2493 ü| 16 261 37 260
Groupement a Mondounga Ndeke Popolo
Prévision
HIER BE
Afromosia 10,7% 14% | 7304 | 14% | 13308 | 12%
Bossé 5192 | 114% | 254 | 3% | 1655 | 3% | 7101 | 7% |
Doussie 401 | 0,9% 0 0% 0 0% | 401 0%
Iroko 5445 | 11,9% | 1288 |15% | 8400 | 15% | 15132 | 14%
Kosipo 3119 | 6,8% | 338 | 4% | 2203 | 4% | 5650 | 5%
Niove 661 | 1,4% 18 | 0% | 119 | 0% | 798 | 1%
Padouk 576 | 1,3% 59 1% | 382 | 1% | 1016 | 1%
Tal 0 0,0% 0 0% 0 0% 0 0%
L cs 20257 | 44% | 3090 | 37% | 20153 | 37% | 43501 | 40%
Acajou 100 | 0,2% [ 29 | 0% ( 189 | 0% | 318 | 0%
Dibetou 0 0,0% 0 0% 0 0% 0 0%
Sapell 12807 | 28,1% | 2347 |28% | 15306 | 28% | 30460 | 28%
Sipo 4116 | 00% | 1468 |18% | 0542 | 18% | 15121 | 14%
Tiama 3454 | 7,6% | 500 | 7% | 3849 | 7% | 7803 | 7%
Tola 4920 | 10,8% | 818 |10%/| 5333 | 10% | 11071 | 10%
Tchitola 0 0,0% 0 0% 0 0% 0 0%
Taences 25397 | 56% [ 5247 |63% | 34219 | 63% | 64863 | 60%
Total 45 654 8337 54 372 108 364
Production prévisionnelle moyenne annuelle (m3/an)

27 091
[es |

La production maximale de la société SICOBOIS a été de 2 000 m° par mois en 2009 et dispose de la
capacité de produire les quelques 27 000 m° annuels évalués ici.

Les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations et d'asseoir
une estimation des montants disponibles pour le Fonds de Développement, en vue des négociations

avec les populations locales. Ils seront ajustés au fur et à mesure de la mise en œuvre du Plan de
Gestion.

Ces volumes ne sont qu'une prévision du volume qui sera réellement prélevé. En effet, tout en
respectant l'ensemble des dispositions réglementaires, notamment les limites de AAC et leur durée
d'ouverture, les DME et les règles EFIR, SICOBOIS peut augmenter où diminuer la production d'une

ide | ss Plan de Gestion

si M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 38
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

essence, ou valoriser d'autres essences non listées précédemment. Ces choix se feront au fur et à
mesure des années, en fonction des demandes du marché.

3.1.4.4 Prévisions de récolte sur les 4 AAC théoriques de la GA 33/04
La GA 33/04 ne fera l'objet d'aucune exploitation durant les quatre années de mise en œuvre du Plan
d'Aménagement, mais 4 AAC théoriques y ont été définies afin de calculer le montant de l'avance sur

les ristournes à verser sur les volumes de bois prélevés sur 4 AAC théoriques, avance qui permettra
de financer la mise en œuvre d'une première Clause Sociale.

Ces prévisions de récolte se sont faites selon le même principe que celles faites sur les 4 AAC qui

passeront réellement en exploitation, sur la base des résultats d'inventaire d'exploitation donnés dans
le Tableau 8 et des coefficients de récolement donnés dans le Tableau 10.

Tableau 12 : Production estimée sur les 4 AAC théoriques de la GA 33/04 (m° net)

33/04 |
Superficie des AAC 15 950
Essence sévamtuu | “someunt | ones | ‘*
Afromosia
Bossé 261 50%
Doussie 0 90%
Iroko 8571 50%
Kosipo 4 664 14%
Niove 58 6%
Padouk 58 15% 9 0%
Tali 0 0% 0 0%
LA Renan ceenon 13 612 5 093 32%
Acajou 964 90% 868 6%
Dibetou 0 0% 0 0%
Sapelli 8177 50% 4 088 26%
Sipo 5 521 50% 2761 18%
Tiama 5 815 45% 2617 17%
Tola 1 328 25% 332 2%
Tchitola 4193 0% 0 0%
Total essences flottantes 25 998 10 666 68%
Total 39 610 15758

3.1.5 Modalités d'ouverture et de fermeture des 4 AAC

En théorie, une AAC est ouverte en début de chaque année. Selon l'arrêté ministériel

n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Fegess

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

L'exploitation pourra donc se poursuivre pour le compte de l’année qui suit immédiatement l'année
d'ouverture. Dans tous les cas, une Assiette Annuelle de Coupe sera définitivement fermée deux ans
après sa date d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25 ans, et la surface sera découpée en
25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à l'exploitation qu'une seule fois
pendant la durée de mise en œuvre du Plan d'Aménagement.

3.1.6 Infrastructures à créer

L'implantation prévisionnelle du réseau principal et secondaire de routes d'exploitation et des parcs à
grumes doit prendre en compte l'hydrographie et la topographie de la région, mais aussi la répartition
de la ressource ligneuse.

C'est le réseau secondaire et l'implantation des parcs qui est influencé par ce dernier élément.

Il est possible à ce jour de définir l'implantation des routes principales à mettre en place et de faire
une première planification des routes secondaires, qui sera ajustée en fonction des résultats de
prospection. Cette planification provisoire permet d'évaluer la longueur du réseau routier à implanter.

Dans la suite du projet d'aménagement, les routes secondaires et les parcs à grumes seront
construits sur la base des cartes de prospection plusieurs mois avant le début des activités
d'exploitation afin de permettre la stabilisation des matériaux.

Le tracé provisoire des routes principales et secondaires pour les quatre années du présent Plan de
Gestion est présenté dans la Carte 5. On obtient un total d'environ 113 km de routes principales.

Les routes secondaires représenteraient près de 98 km. Cela implique qu'environ 211 km de routes
seront ouvertes lors de la mise en œuvre de ce Plan de Gestion 2011-2014.

D'autre part, 44 km de routes d'intérêt local devront être rouverts.
Enfin, 30 km de route d'intérêt général et 36 km de route d'exploitation déjà existantes devront être

maintenues en état. Ce sont les routes qui relient les zones d'exploitation au site de Lisala. Il n'est pas
prévu actuellement de construction de ponts.

Plan de Gestion

P.
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 2ge:40

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Tableau 13 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan
de Gestion 2011-2014 (km)

|

Route à créer ou à rouvrir

Route à
Route
Longueur Route principale] Route secondaire Total entretenir
administrative
AAC1 0,0 29,1 17,9 47,0 53,5
AAC2 30,1 28,5 28,6 87,2 29,9
[__aaca 14,1 27,9 30,2 72,2 6,2
AAC4 0,0 27,6 21,5 49,1 42,7

3.2 REGLES D’INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les préconisations émises dans les Guides
Opérationnels, et en particulier les Normes d'Exploitation Forestière à Impact Réduit (EFIR) et les
Normes d'inventaire d'Exploitation. La partie suivante permet de mettre en avant les points qui sont

considérés comme important, et de préciser ainsi la mise en œuvre des dispositions prévues par les
normes.

3.2.1 Description technique des opérations forestières

SICOBOIS va mettre en place toutes les procédures et moyens nécessaires afin de conduire
l'exploitation selon les techniques d'Exploitation Forestière à Impact Réduit (EFIR) particulièrement
dans les domaines suivants :

*__ l'inventaire d'exploitation ;

* la définition et le respect des zones hors exploitation ;
* le réseau routier et les parcs à grumes :

* l'abattage contrôlé ;

*__ le débusquage et le débardage ;

* le chargement et le transport du bois :

* les opérations post-exploitation.

Ces procédures sont en partie mises en œuvre, et continueront d'être mises en œuvre au cours de ce
Plan de Gestion.

3.2.1.1  L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel définissant les normes d'inventaire d'exploitation.

Plan de Gestion

(a 1
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ages

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation sont de
5 types :

+ les arbres exploitables ;

Ce sont les arbres d'essences exploitées, ayant atteint le Diamètre Minimum d'Exploitabilité (DME),
fixé par la loi et dont la qualité justifie la valorisation. Ces arbres seront numérotés sur carte et leur
numéro sera marqué à la peinture ou la machette.

Photo 3 : Arbre n°43 du bloc d'exploitation M45 (Sapelli)

* les arbres d’essences exploitables mais de mauvaise qualité ;

Ce sont les arbres d'essences exploitées, ayant atteint le DME, mais ayant un défaut rédhibitoire. Ces
arbres seront marqués d'un « V ».

+ les arbres d'avenir;

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer. Les arbres à protéger étant menacés par
l'exploitation seront marqués d'un « @ », il s'agit de tiges situées au bord des pistes de débardages et
à proximité des arbres à abattre.

* les arbres patrimoniaux ;

Une équipe sera constituée pour assurer une concertation préalable au sujet de l'exploitation avec les
populations locales. Elle sera chargée de réaliser une cartographie sociale en collaboration avec les
populations locales dont le territoire coutumier se Superpose avec l'AAC. Les arbres et les territoires
ayant une importance sociale particulière seront marqués sur le terrain et cartographiés (zone sacrée,
arbres patrimoniaux, etc.). Les arbres concernés seront marqués d'un « P ».

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Pags:42

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

+ les semenciers ;
Certaines tiges seront identifiées et préservées pour jouer le rôle de semenciers. Elles seront
marquées d'un « P » lors du pistage.

© l |

\/ \ /

Tige d'avenir Arbre refusé
Arbre à protéger (mauvaise qualité)

\
)

V

Figure 4 : Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

Les documents cartographiques établis grâce aux données collectées par l'inventaire d'exploitation
donneront la localisation :

+ des tiges exploitables ;

+ des tiges préservées comme semenciers ;
+ des tiges patrimoniales ;

+ _et des tiges d'avenir.

3.2.1.2 Zones hors exploitation

Certaines zones sont particulièrement sensibles à une mise en exploitation. Afin de les protéger, leur
exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre de réduire l'impact
sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes, conformément au Guide Opérationnel concernant
l'Exploitation Forestière à Impact Réduit :

* zones non exploitables : Zones marécageuses, zones à forte pente (pente supérieure ou égale à
30%) et zones de rochers ;
* zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

le N 4 Plan de Gestion Page 43
TPM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) gr
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

* zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc. ;

* zones sensibles, c'est-à-dire en bordure des cours d'eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

o largeur < 10m: 50 m sur chaque rive ;

o  ravines : 10 m de chaque côté ;

o ruisseaux où marigots : 20 m de chaque côté ;
marécages : 10 m à partir de la limite ;
tête de source : 150 m autour.

3.2.1.3 Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

*__ évitant les peuplements « pauvres » en tiges à exploiter de manière à réduire les superficies
touchées notamment par les pistes de débardage ;

*__ contournant les zones de forte pente, marécageuses, sensibles, etc. ;
*__ limitant autant que possible la surface des parcs à grumes ;
* respectant une déforestation maximum de 30 m pour les routes et leur emprise ;

+ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains
(pour permettre le passage de la faune) ;

* construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d'eau ;

*__ préservant les arbres d'avenir et patrimoniaux dans la planification.

Photo 4 : Limitation de la zone d'emprise des Photo 5 : Maintien de Ponts de canopée
routes

Plan de Gestion
1 couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 44
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Photo 6 : Route avec exutoire d'eau Photo 7: Route en voie de fermeture
(exploitation finie en 2006)

3.2.1.4  Abattage contrôlé

La société SICOBOIS prévoit d'assurer des formations aux techniques d'abattage contrôlé permettant
de minimiser au maximum les impacts causés par la chute des arbres, de maximiser le volume de
bois par un bon tronçonnage de l'arbre abattu et de garantir une sécurité maximale des travailleurs. A
cette formation initiale fera suite une formation continue du personnel à travers des sessions
annuelles d'actualisation et de remise à niveau. Ces formations permettront aussi de veiller à
l'application et au respect des mesures de sécurité : matériel en bon état, port des équipements de
sécurité, respect des règles.

Figure 5 : Extrait du manuel d'abattage contrôlé de FRM, pour les arbres sans contrefort

3.2.1.5 Usage des produits de traitement des bois

L'usage des produits de traitement suit les règles d'application de ces produits, conformément aux lois
et règlements en vigueur. Les travailleurs sont équipés de tenues spéciales, afin d'éviter tout contact
du produit avec la peau ou les yeux. L'ensemble de ces mesures tendent à éviter la pollution des
eaux, du sol, de la flore et de la microfaune.

mir Plan de Gestion Pane
an couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) É

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.2.1.6  Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes se
manifeste tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

évitant les arbres à protéger ;

limitant au minimum les franchissements de cours d'eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes perpendiculaire à la berge, passage par un lit rocheux.) ;

limitant l'utilisation des bulldozers au débusquage en choisissant d'autres moyens d'extraction en
cas de pente forte ;

utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Piste principale

Piste prucipale @

\
A Piste secondaire

* ben.

Piste secondaire

Gmm

Parc Pré

Figure 6: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes

d'inventaire d'exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet
2007)

3.2.1.7 Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

évacuer les bois des parcs à grumes dans un délai n'excédant pas deux mois, en donnant priorité
aux essences susceptibles d'être attaquées par les insectes ou les champignons ;

respecter les limitations de vitesse établies par l'entreprise ;

ne jamais transporter de passagers non autorisés dans les grumiers ;
interdire le transport de viande de brousse :

interdire la présence de toute arme à feu à bord des véhicules.

Ca} 1 5 couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Plan de Gestion Page 46
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.2.1.8 Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute

atteinte supplémentaire à l'environnement lors de la période de la rotation, des opérations pourront

être conduites après l'exploitation lorsque cela s'avère nécessaire, notamment :

+ la réhabilitation des parcs à grumes ;

* le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

* la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La

fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l'environnement et la faune

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), la SICOBOIS a jugé indispensable de mettre en
place les mesures suivantes :

3.2.2.1  Diamètres Minimums d'Exploitation (DME)

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession, la
SICOBOIS respectera les diamètres d'abattage (Diamètres Minimum d'Exploitation) tels que définis
dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

3.2.2.2 Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d'eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

Photo 8 : Pont assurant la libre circulation de l'eau

Plan de Gestion

P
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) seat

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.2.2.3 Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s'agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d'origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
la SICOBOIS va informer son personnel de cette interdiction passible, en cas d'infraction, de
sanctions.

Des réunions de sensibilisation seront organisées auprès des travailleurs et des populations, sur les
lois et réglementations qui s'appliquent en RDC : période de chasse, espèces protégées, techniques
autorisées, permis de port d'armes.

3.2.3 Diverses mesures de gestion

3.2.3.1 Arbres de chantier routier

La SICOBOIS procédera à l'abattage de tous les arbres dont l'enlèvement est jugé nécessaire lors
des travaux du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s'agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n'ont pas été commercialisés.

3.2.3.2  Matérialisation des limites de la GA et des AAC

Lorsqu'il n'existe pas de limites naturelles, la SICOBOIS matérialisera les limites de chaque Assiette
Annuelle de Coupe. Les layons tracés pour délimiter les parcelles peuvent être considérés comme
une matérialisation de limite.

3.2.3.3  Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d'eau où les zones marécageuses seront délimitées
par un marquage à la peinture.

CF ï
Plan de Gestion

lé |

| æ d couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Fage48
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

4 PROGRAMME INDUSTRIEL DE LA SICOBOIS EN LIAISON AVEC CETTE
SSA

La société SICOBOIS cherche a développé son outil industriel. En effet, en fin 2011 ou 2012, la
SICOBOIS va installer 2 scies de marque INDUSPRAN (matériel brésilien) à Lisala pour augmenter
sa capacité de production en sciages local. Il s'agit de scies à 2 lames circulaires, fonctionnant grâce
à un moteur DIESEL mercedes et pouvant consommer 30 m° grumes/jour.

Le partenaire de SICOBOIS / BTNC prévoit également l'installation d'une ligne de sciage
supplémentaire à destination des marchés locaux.

Ainsi, la capacité industrielle de transformation de SICOBOIS sera la suivante :

Unité Capacité (m° grumes entrée usine / an)
Scies mobiles actuelles Lisala 1 800
Scies INDUSPRAN Lisala (fin 2011 — 2012) 18 720
Scierie BTNC 24 000
Total 44 520

Ces installations industrielles vont permettre à la SICOBOIS de dépasser les 70% de la production de
grumes transformée en RDC sur l'ensemble de la période de mise en œuvre du Plan de Gestion. La
scierie du partenaire BTNC continuera à assurer une partie de son approvisionnement en
transformant des grumes d'autres fournisseurs que SICOBOIS.

et
é | Plan de Gestion
| x | Page 49

FM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

5 PROGRAMME SOCIAL RATTACHE A LA SSA SICOBOIS
5.1 BILAN DES CONVENTIONS PASSEES

Lors de ces années d'exploitation, SICOBOIS a signé des conventions avec les populations locales
incluant la fourniture des biens alimentaires et la construction d'infrastructures socio-économiques.
Le bilan sur les 5 dernières années est donné dans le Tableau 14.

Tableau 14 : Infrastructures socio-économiques réalisées ou en cours de finition en 2010

Nombre de villages

concernés

Ecole primaire

Ecole secondaire

Centre de santé

Route (km)

Pont

Photo 10 : Pont dans le village de Mbangi

Photo 12: Route d'intérêt public ouverte
entre les villages de Bopuo et Mopepe

R Plan de Gestion
M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 50
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Photo 13 : Ouvriers de la SICOBOIS au travail sur l'école de Bododu

5.2 LES FONDS DE DEVELOPPEMENT

Conformément à l'Arrêté Ministériel_n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, le
concessionnaire a signé des accords avec les populations, constituant les Clauses Sociales de ses
Cahiers des Charges. Ces accords entre la société et les populations locales permettent de définir les
conditions de la contribution du concessionnaire aux besoins de ces dernières en matière de
structures sociales collectives (alimentation en eau potable, éducation, santé, routes d'accès.) tant
en ce qui concerne la construction, l'entretien et le fonctionnement.

5.2.1 Modalités de financement des Clauses Sociales sur les 3 GA constituant la SSA
SICOBOIS

Les accords aboutissent à une liste de réalisations sociales à effectuer pendant la durée du Plan de
Gestion, financées grâce à une ristourne versée par la société au prorata des productions réalisées.

Le montant de cette ristourne est versé sur un Fonds de Développement local propre à chaque
groupement. Il est indexé sur le volume exploité par la société, l'indexation étant variable selon les
essences. L'Arrêté Ministériel_n°023/10 stipule que la société doit alimenter le Fonds de
Développement à hauteur de 2 à 5 dollars par m°. La planification budgétaire prévisionnelle des
recettes et dépenses sur le Fonds de Développement doit être cohérente.

Il'est prévu en outre qu'une avance de 10% du montant total des recettes prévisionnelles du Fonds de
Développement sur les 4 années du Plan de Gestion soit dégagée à la date de signature de l'accord.

Dans le cas des 2 GA concernées par l'implantation des 4 AAC du premier Plan de Gestion, le
montant de l'avance est évalué sur la base de la récolte prévisionnelle des 4 prochaines années.

Page 51

æ L Plan de Gestion
se M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Dans le cas de la GA 33/04, aucune exploitation n'étant planifiée sur les 4 prochaines années, le
montant de l'avance, négociée avec la communauté locale de Ngonzi, sera évalué sur la base d’une
production réalisée sur 4 AAC théoriques couvrant 4/25° de la superficie utile de la concession. Cette
avance sera déduite du montant alimentant le Fonds de Développement lors de la mise en
exploitation de cette GA, en conformité avec le Plan d'Aménagement.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Pags 52

es ebed (pLOZ - LLOZ) ueweBeuau,p uej4 np uoyesedeid ep epouod ej jue1Anoo
UORS89 8p ue 4

Jueueddosneg ep Spuoz np uoejueuje,p Seyjepoui sep ewey9s : 1 22n614

(eiep-ne no sue ÿ sal ns) uogonpoud e] ep uonouoy us
sind sourne : juauuaddoi3A3Q 8p SPUO4 NP UONEUSLUINT

î

(euinosu ej ep 9401) aouene ep juejuouu np noreS

sue + saj ins anbuoaur Sue ÿ Sa] ANS ajauuosAg1d
auIno}sU e| 2p UONENEAZ LINO}SU e] 8p UoneNeAZ
senbuogu} 9vv :sigluodsip 20/n0Ssau e| ap UORenE AZ Sas DvY :aIuodsip 391n0SS81 e| 2p UonENAZ
elan spjHedns > elleeu ejpn ejpjuedns : 7 Sc) san spiuedns < e|1881 ajan ejouedns : | 29
V9 enbeus ap senbliosuy} 2yvy sep Y9 enbeuo ins 1eyojdxe e
slan epoquedns 211821 ejan epoiuedns
2 4
- mnt 4 ——

Sel1881 JvV + Sep ejpn ejauiedns
#

VSS 21 ep ejnn eruuodns

Li

V9 3n0VH9 30 JILLN AM IdNS

oaù LLOZ ump

HO/TY 39 HO/EE ‘HO/ZE Jueweuuolsihoïddy,p sequeres SES
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Les 4 communautés locales concernées par la signature d'une Clause Sociale des Cahiers des
Charges Provisoires des 3 titres forestiers de SICOBOIS sont les suivantes :

+ Pour la GA 42/04 : Groupements de Ndeke et de Popolo.
+ Pour la GA 32/04 : Groupement de Mondounga.
+ Pour la GA 33/04 : Groupement de Ngonzi.

Tableau 15 : Surfaces utiles des AAC définies sur la SSA SICOBOIS

Concession 32/04 42/04
Surface utile totale (ha) 56 236 92 438
= A
Surface théorique de 4 AAC Besse 14 790
(4/25e de la surface totale)
Surface réelle ges AAC pour le 18507 18 754
Plan de Gestion 2011-2014
F *
Surface retenue pour l'évaluation 18 507 18 754
de l'avance
] Popolo
Groupements et surface Mondunga 16 261
concernés par les clauses sociales 18 507 Ndeke

Les 4 AAC théoriques de la GA 33/04 couvrent 15 950 ha et sont positionnées sur le Groupement
Ngonzi.

5.2.2 Groupement de Ndeke — GA 42/04

Le groupement de Ndeke n'est recouvert que par une petite partie de la GA 42/04, qui a déjà été
exploitée ou qui le sera d'ici la fin de l'année 2011. Or une convention a déjà été signée en 2008 avec
cette population. SICOBOIS n'a pas souhaité remettre en cause cet accord signé et s'attache dans le
présent Plan de Gestion à démontrer sa compatibilité avec les dispositions de l'Arrêté Ministériel
n°023/10.

Cette convention ne prend pas la forme du modèle de Clauses Sociales donné dans l'Arrêté
Ministériel n°023/10, mais le montant des réalisations prévues s'avère être supérieur au montant qui
aurait été dégagé par les ristournes à verser sur les volumes de bois prélevé.

Dans le Tableau 11, il a été montré que le volume exploitable selon les critères de la SICOBOIS est
de 8 337 m° pour le groupement de Ndeke. Si les négociations pour le prix unitaire du mètre cube
avait abouti à 5 US$ quelle que soit l'essence, soit le montant maximum, le montant des recettes
prévisionnelles du Fonds de Développement aurait été estimé à 41 685 USS.

La SICOBOIS s'est engagé à financer un certain nombre de réalisations, dont les coûts sont détaillés
dans le Tableau 16. || apparaît que le coût total de ces réalisations est sensiblement supérieur au

Plan de Gestion

4
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Fages

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

montant qui aurait été disponible sur le Fonds de Développement en application de l'Arrêté Ministériel
n°023/10.

Tableau 16 : Infrastructures accordées au groupement Ndeke selon la convention signée en

2008
Objet Coût ans
1 école primaire de 6 classes à Makomu 30 000
1 école secondaire de 6 classes à Ndeke-Bodoku 30 000
1 centre de santé Non chiffré
1 terrain de football et de l'équipement sportif Non chiffré
20 vélos Non chiffré
20 appareils « GSM » Non chiffré
Total 60 000

Cette convention engage aussi la société sur des facilités de transport et sur l'embauche préférentielle
de la main d'œuvre locale.

La SICOBOIS considère que l'ensemble de ces obligations étant largement couvertes par cette
convention, il n'est pas nécessaire de signer une nouvelle Clause Sociale.

Il est à noter que, du fait de la faible superficie couverte par le territoire coutumier de cette
communauté au sein de la GA 42/04, et étant donné qu'un accord a été trouvé entre SICOBOIS et la
communauté avant la publication de l'Arrêté Ministériel_n°023/1 l'entretien des infrastructures
réalisées ne pourra pas être financé dans le cadre de cette Clause Sociale, SICOBOIS aidera la
communauté locale de Ndeke à trouver d'autres modalités de financement de cet entretien. Une
solution pourrait être une entente avec la société SODEFOR, titulaire de la Garantie
d'Approvisionnement 23/03 voisine, sur laquelle s'étend un partie importante du Groupement de
Ndeke.

5.2.3 Groupement de Popolo - GA 42/04

Une convention existait préalablement à la préparation de ce Plan de Gestion entre le groupement
Popolo et le concessionnaire SICOBOIS, mais elle ne recouvrait qu'une partie de la surface du bloc
des AAC proposé dans ce Plan de Gestion. Une nouvelle Clause Sociale est en cours de négociation
au moment de l'achèvement de ce Plan de Gestion, intégrant la convention déjà signée.

Les négociations en cours de l'accord ont permis de définir un prix par mètre cube de bois exploité,
donné en Annexe 6.

Grâce à l'évaluation du volume faite au paragraphe 3.1.4 (cf. Tableau 11), il est possible d'estimer le
montant prévisionnel total du Fonds de Développement. Celui-ci est donné en Annexe 6.

æ & Plan de Gestion Page 55
ù M couvrant la période de préparation du Plan d'Aménagement (2011-2014) g
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

On arrive au final à un budget prévisionnel d'environ 184 000 $ disponible sur le Fonds de
Développement. Cette somme sera réévaluée en fonction du volume réellement prélevé, en se basant
sur les données des déclarations trimestrielles.

Le tableau en Annexe 6 présente les réalisations négociées avec les populations riveraines, ainsi que
le budget prévisionnel du Fonds de Développement. Cette annexe sera complétée dès que la Clause
Sociale aura été signée.

Aux termes de l'Arrêté Ministériel 023/10, SICOBOIS doit verser sur le Fonds de Développement une
avance de 10% de la somme totale prévisionnelle avant le début des travaux, soit ici
183 961 SUS x 10%, soit 18 396 dollars.

Le comité local de gestion (CLG) mis en place lors de la négociation des accords constituant la
Clause Sociale du Cahier des Charges se réunira pour examiner l'avancement des travaux, l'état et la
gestion du Fonds de Développement et a convenu de préciser au dernier trimestre de l'année en
cours les spécifications des infrastructures à réaliser l'année suivante.

5.2.4 Groupement de Mondunga - GA 32/04

La Clause Sociale du Cahier des Charges est en cours de négociation au moment de l'achèvement
de ce Plan de Gestion, avec le Groupement Mondunga, concerné par les AAC 2 et 3 présentées dans
le présent Plan de Gestion, à la date du dépôt du présent Plan de Gestion.

Les négociations engagés permettront de définir un prix par mètre cube de bois exploité, ces valeurs
seront alors transmises au MECNT et viendront compléter l'Annexe 6. Alors, grâce à l'évaluation
du volume faite au paragraphe 3.1.4 (cf. Tableau _11), il sera possible d'estimer le montant
prévisionnel total du Fonds de Développement.

Le tableau en Annexe 6 présente les réalisations négociées avec les populations riveraines, ainsi que
le budget prévisionnel du Fonds de Développement. Cette annexe sera complétée dès que la Clause
Sociale aura été signée.

Aux termes de l'Arrêté Ministériel 023/10, SICOBOIS versera sur le Fonds de Développement une
avance de 10% de la somme totale prévisionnelle avant le début des travaux.

Le CLG mis en place lors de la négociation des accords constituant la Clause Sociale du Cahier des
Charges se réunira pour examiner l'avancement des travaux, l'état et la gestion du Fonds de
Développement et a convenu de préciser au dernier trimestre de l'année en cours les spécifications
des infrastructures à réaliser l’année suivante.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Pags 56

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

5.2.5 Groupement de Ngonzi - GA 33/04

Comme il a été expliqué au paragraphe 3.1.1, il n'a pas été prévu d'exploitation sur la GA 33/04.
L'accord pour les Clauses Sociales se basera donc sur la une avance sur la ristournée dégagée sur la
production à venir sur la surface théorique de 4 AAC couvrant 4/25° de la superficie utile de cette
concession.

Une Clause Sociale provisoire est en cours de négociation, au moment de l'achèvement de ce Plan
de Gestion, avec la communauté de Ngonzi concernée par le début théorique de l'exploitation, pour
un montant correspondant à une avance sur la ristourne totale évaluée sur la base des volumes de
bois prélevé sur les 4 AAC théoriques (cf. Figure 7). Cette avance sera remboursée sur la ristourne
dégagée au moment de la mise en exploitation de la GA 33/04.

SICOBOIS a donc dimensionné 4 AAC théoriques (cf. 3.1 .3.3).

Les négociations engagés permettront de définir un prix par mètre cube de bois exploité, ces valeurs
seront alors transmises au MECNT et viendront compléter l'Annexe 6. Alors, grâce à l'évaluation du
volume faite au paragraphe 3.1.4 (cf. Tableau 11), il sera possible d'estimer le montant prévisionnel
total du Fonds de Développement.

Comme il n'y aura pas d'exploitation réelle sur cette GA, seule une avance sera versée sur le Fonds
de Développement du Groupement Ngonzi pendant ces 4 ans, et permettra de financer les
réalisations listées dans la Clause Sociale.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014 2 57

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS
6.1 CHRONOGRAMME DE L'ENSEMBLE DES ACTIVITEES

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par
le chronogramme ci-dessous.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014 72 58

6c e6e, (HLOZ - LLOZ) ueurebeuauu,p uel4 np uoyesedesd ap epousd ej jueiano2 £
on UOyS89 8p UEl 4 .

lustuaeuglue sn0s
saguue Sajalueid G S8[Ins S8jENOS S85N8N 80 SUONENS

Sauiei8au Suonendod Sa] 384€ uONE
SenbluiO0u038-01008 S81MINASENU

SoB18UO Sep 121480 hp 2181008 esne1 &| 9p 21AN@ 49 9SIN

uoneqoIdxE-S0d SUONE18AO

neyoIdz

0LOZ US 8A8U2e | Dry) UONENOIdXA P SaIEJUSAUl

2198910} uoNeJIoIdxS US SIN

JuelusDEUSLUE P UE|4 np
Sa1EuILui81d S8pns,p poddes S8p 10d8q
JUS WUSDEUSLLIE p 811EJU8AU
senbiuiou028-0150s
anbiydesGoues 3pn3
BJEJUBAULP 38 S8NDILIOUCI8-020S 581090
AusweBeuelue,p uejd hp Uoneiedeid
uoISS82U01 8p JEqUOS np SmEUbIS
8120S 3$n€P €] 8p UONEMOCEN
uonesynens-sid €] 284€ uonsa6 sp ueid np 10d8
2110S1A01d S8B1ey9 sap 181429 np uoneiEdS1d
LLOZ

uoRSe9 ep UE NP 881NP Ej NS SeUAH2E Sep jouuolsine1d euweiBouoiy) : LL neejqe]

LLOZ ung
°c SIOgO91S
bO/CY 32 pO/EE ‘FO/ZE JueweuuolsIA\01dd\y,p senueses
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

6.2 PROGRAMME D'EXPLOITATION, INDUSTRIEL ET SOCIAL

La SICOBOIS est attributaire de 3 Garanties d'Approvisionnement contigües, les GA 32/04, 33/04 et
42/04. Elle souhaite donc mettre en place une gestion commune sous la forme d'une Superficie Sous
Aménagement.

L'exploitation est prévue sur les GA 32/04 et 42/04, sur une surface utile moyenne annuelle de
9 315 ha. Le volume mensuel moyen récoltable est estimé à 2 400 m°.

L'entreprise cherche à augmenter ces capacités de production, en augmentant son parc de machines.
Les essences principales sont l'Afromosia, le Bossé, l'Iroko pour les bois non flottants et le Sapelli, le
Sipo, le Tola et le Tiama pour les bois flottants.

SICOBOIS cherche aussi à améliorer son outil industriel, par la mise en place d'une seconde scierie
mobile à Lisala pour le marché local, et l'ouverture d'une scierie à Kinshasa pour le marché local et
l'export.

| “æ. Ê Plan de Gestion P 60
PEN couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) see
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

LISTE DES CARTES

Carte 1 : Localisation des forêts communautaires
Carte 2 : Localisation de la SSA SICOBOIS.
Carte 3 : Historique des activités d'exploitation forestière …
Carte 4 : Carte des AAC implantée.
Carte 5 : Carte du réseau routier pré nnel 2011-2014.
Carte 6 : Carte des inventaires statistiques et d'exploitation réalisés en avril 2011

LISTE DES TABLEAUX

13

n sur la SSA SICOBOIS (volume en m° net grume par essence de 2005 à
20

Tableau
2010).

Tableau 4 : Résultat de la pré-stratification sur les 3 GA attribuées à SICOBOI
Tableau 5 : Résultat de la pré-stratification de la SSA SICOBOIS .
Tableau 6 : Superficies des 4 Assiettes Annuelles de Coupe.
Tableau 7 : Points remarquables permettant la délimitation des 4 AAC.
Tableau 8 : Résultats des inventaires d'exploitation et statistiques pour la SSA SICOBOIS.

Tableau 9 : Volume disponible sur les 4 Assiettes Annuelles de Coupe définies par le présent Plan de
Gestion (GA 32/04 et 42/04)

Tableau 10 : Coefficients de récolement utilisés dans le cadre du Plan de Gestion 2011-2014 de la SSA
SICOBOIS ou volume exploitable maximum

Tableau 11 : Production estimée sur les 4 AAC de la SSA SICOBOIS (m° net)
Tableau 12 : Production estimée sur les 4 AAC théoriques de la GA 33/04 (m° net)

Tableau 13 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan de Gestion
2011-2014 (km)... 41

Tableau 14 : Infrastructures socio-économiques réalisées ou en cours de finition en 2010
Tableau 15 : Surfaces utiles des AAC définies sur la SSA SICOBOIS. .
Tableau 16 : Infrastructures accordées au groupement Ndeke selon la convention signée en 2008.
Tableau 17 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

Détail de la producti

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

LISTE DES FIGURES

Figure 1 : Calendrier d'élaboration des différents documents relatifs aux titres forestiers …
Figure 2 : Pluviométrie moyenne de la station météorologique de Lisala entre 1934 et 1975
Figure 3 : Organisation administrative du terri

oire couvert par le territ

Figure 4: Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise qualité
(source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

Figure 5 : Extrait du manuel d’abattage contrôlé de FRM, pour les arbres sans contrefort …….

Figure 6: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes d’inven
d'exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

Figure 7 : Schéma des modalités d'alimentation du Fonds de Développement.

LISTE DES ILLUSTRATIONS

Photo 1 : Ecole primaire de Bopuo ….
Photo 2 : Centre de santé de Mbangi.…
Photo 3 : Arbre n°43 du bloc d'exploitation M45 (Sapel
Photo 4 : Limitation de la zone d’emprise des routes
Photo 5 : Maintien de ponts de canopée.
Photo 6 : Route avec exutoire d’eau.
Photo 7 : Route en voie de fermeture (exploitation finie en 2006
Photo 8 : Pont assurant la libre circulation de l’eau

Photo 9 : Ecole de Mbangi...
Photo 10 : Pont dans le village de Mbangi.
Photo 11 : Dispensaire employés...
Photo 12 : Route d'intérêt public ouverte entre les villages de Bopuo et Mopepe.
Photo 13 : Ouvriers de la SICOBOIS au travail sur l’école de Bododu…..

LISTE DES ANNEXES

Annexe 1: Conventions n°032 et n°033/CAB/MIN/ECN-EF/04 du 25 juin 2004 et Convention
n°042 /CAB/MIN/ECN-EF/04 du 10 septembre 2004 portant octroi d’une Garantie en
matière ligneuse

Annexe 2: Arrêté ministériel n°177, 180 et 181/CAB/MIN/ECN-T/27/JEB/2010 notifiant la
convertibilité des 3 Garanties d'Approvisionnement

Annexe 3 : Carte administrative des groupements du territoire de Lisala
Annexe 4 : Rapport de pré-stratification des GA 32/04, 33/04 et 42/04
Annexe 5 : Résultats détaillés des inventaires d'exploitation réalisés
Annexe 6 : Budgets prévisionnels des Fonds de Développement

LE F k

e Plan de Gest
tir L M Page 62
| LTFIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

Annexe 1

Conventions n°032 et n°033/CAB/MIN/ECN-EF/04 du 25 juin 2004 et Convention
n°042 /CAB/MIN/ECN-EF/04 du 10 septembre 2004 portant octroi d’une
Garantie en matière ligneuse

æ \ Plan de Gestion
+ ÎM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
En En Lens Leu un = Gen En en Gen em Em

En Be,

Na

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le , :

MINISTÈRE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,

EAUX ET FORETS

Le Hhnisire

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° 439 /CAB/MIN/ECN-EF/04 pu ? CRU 2004

PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE î La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.

Eu s La SICOBOIS
Représentée par Son Associé-Gérant,
Monsieur Alain SOMJA
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu la Constitution de la Transition;

Considérant l'Accord Global et Inclusif sur la Transition en République
Démocratique du Congo;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des süretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Avenue Papa ILEO (Ex - des Cliniques) n° 15 Kinshasa/Gombe
Article 2

Article 3

3

La garantie d'approvisionnement porte sur un volume théorique
annuel de 28.600 m3 de grumes réparti comme suit:

ESSENCES  . VOLUME (m3
Afrormosia 9.700
Sipo 4.300
Sapelli 3.150
Kosipo 3.150
Tiama 570
Acajou d'Afrique 3.720
Doussie 290
Ebène 280
Tola 570
Niove 290
Padouk 1.150
Limbali 570
Alumbi 860
Total 28.600

Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province  : Equateur District : Mongala
Territoires : Lisala Localité ;
Lieu É Superficie :109.320 ha

Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

Au Nord : La rivière Motima, partie comprise entre sa source et la

rivière Lepa

AuSud : La route d'intérêt général reliant les centres de Lisala et

Bumba, partie comprise entre les villages Lobi et Liwei,
ensuite prendre la route d'intérêt local menant au village
Bokweli jusqu'à la rivière Nialu et remonter celle-ci jusqu'à
la source, de ce point rejoindre par une ligne droite le
confluent de la rivière Langa-Langa avec une rivière son
identifiée qui prend sa source près du village Botange

A l'Est : À partir de la source de la rivière Motima, rejoindre par

une ligne droite la source de la rivière Ndjambo et
descendre cette dernière jusqu'au croisement de la route
d'intérêt général reliant les centres de Lisala et Bumba
près du village Lobi ; l
Article 8

Article 9

Monsieur A4/ain SOMJA ï =

7.8

7,9

5

Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

Procéder à la récolte minimale de 10 m3 de bois à l'hectare
sur les superficies exploitables si le volume sur pied le permet.

La présente convention est effective à la date de sa signature
jusqu'au mois de mai 2022.

Le non respect d’une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

Pour la SICOBOIS

7818, Av. Kingabwa

Kinshasa/Limete

Fait à Kinshasa, le À 5 JUN 2004

SIGNATAIRES AUTORISES

: LE s E
PE —

Fait à six exemplaires

PRÉ EEAONNSEES

Exploitant
Cabinet du Ministre

Secrétaire Général à l'ECNEF
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECNEF
HAMANTIE D'APPROVISIONNEMENT EN

MATIÈRE LIGNEUSE POUR-&ICOBOIS

IHMRITOIRE DE LISALA, PROVINCE DE L'EQUATEUR
LIMÉRFICIE : 125-224 HECTARES

L MHDPOSITION D'UNE NOUVELLE DELIMITATION
AUPHRFICIE : 20 320 HA

futima,

” LÉGENDE
vs
N Route pancipale
ioute Secondaire

ECHELLE :
1:200000 BED Home des

Lu Nonere délimitation proposée
À V1 Propcation ajout en compensation : 13.300 pa

| 881 | I 1
1858 L8 %00‘00k 02€ 604 7V1OL |
YHLL'E cr6 L SilepUO9ES J2101 ÿ 290EqJou SUEAES SNDIESOW pL
‘Ne ES 9 LL Z asnsqIou aueAeS ÿ ann 2nbIESON EL
HOT 16+£€ BANSNdJE SUEAES $ SINNO EnPIESOW  &L |
1%8S'0 O£9 JlepUO9SS 18104 ÿ einjno enbIESOW LL
%0S' 0 brs einnol OL
_ [%rs'0 £6S 699EqIeu eUAES 9 2JIEPUO9ES }2104 EnDIESOW| 6 |
%r6 0 O£0 L 2SU2P 12104 ® 21l2pU099S 32104 enbiEsoW| 8
YGE'E 099 £ ann) ÿ SlEpU098S 12104 enbIESOW| /
029 %eO'L 9ELL 2290eqJou aUPAES ? 9SU8p 2104 enblESOW| 9
YLET 18S & e9puoul ÿ SUIS} [OS ins #Suep j2104 snbJesoW GS
ES L … %10 € SOC & aJNEPUO9SS 12104 ÿ 2SU8P 12104 ENDIESON REA
YQL'E 0Gÿ € aoueueuled ue 88ploul }2104| €
%G6' 0 6€0 L SJBPUO98S 12104!
678 61 %CO'EZ 628 61 _ ssuep jei04) 1 |
f p— — —— —
| (vH) | sn
4719V1107d4X3|39V1IN39àNn0Od 31912H34nS NOILY1393A 3 3dAL oN
31914H3d4nS |

SILVULS UVd SI191141dNS S1Q NOILNATHLSIQ

V1vS11 2014

DR OR ON ON ON CE M DR ON EN M En Eu 2 En ON = =
dé

AMUNLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le 12 5 JUN 2094

INISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,
EAUX ET FORETS

GARANTIE D'APPROVISIONNEMENT

| CONVENTION N° 033 /CAB/MIN/ECN-EF/04 DU 25 JUN 2084
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
| EN MATIERE LIGNEUSE
| ENTRE : La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
{ la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.
| ET : La SICOBOIS
Représentée par Son Associé-Gérant,
l Monsieur Alain SOMJA
ci-après dénommé l'Exploitant.
[l PRELIMINAIRE
| Vu la Constitution de la Transition;
| Considérant l'Accord Global et Inclusif sur la Transition en République
} Démocratique du Congo;

fl Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des süretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
l Nature et Tourisme ;

Avenue Papa ILEO (Ex - des Cliniques) n° 15 Kinshasa/Gombe
l RD 49 240 Vinchnen Esmaile rde minanvAuahan fr
Article 2

Article 3

Article 4

La garantie d'approvisionnement porte sur un volume théorique
annuel de 36.400 m3 de grumes réparti comme suit:

ESSENCES VOLUME (m3)
Iroko 4,500
Acajou d'Afrique 2.500
Afrormosia 1.000
Sapelli 3.000
Kosipo 2.000
Sipo 1.800
Tiama 2.200
Bosse 3.000
Longhi 2.000
Tola 2.500
Dibetou 1.000
Tshitola 3.500
Limbali 3.000
Mukulungu 1.000
Padouk 1.000
Niove 1.000
Emien 1.400
Total 36.400
: Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :
Province  : Equateur District : Mongala
Territoires : Lisala Localité î
Lieu ; Superficie :158.130 ha

: Cette forêt ou portion de forêt est circonscrite dans les limites

suivantes :

Au Nord : La rivière Dua, partie comprise entre les rivières Eboma et

Moniele;

AuSud : La rivière Motima, partie comprise entre la rivière Mimbo

et la route reliant les centres de Businga et Lisala en
passant par les villages Gumba, Diobo, Libombo, Bandaka;

A l'Est : La route reliant les centres de Lisala et Businga, partie

comprise entre la rivière Motima et l'embranchement de la
rivière Moniele passant à + 4km des villages Botulu et
Diobo, ensuite descendre cet embranchement et la rivière
Moniele jusqu'à la rivière Dua;
Eh SEELEK NN EE 7:

u1

Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification
du Ministère ;

Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

Procéder à la récolte minimale de 10 m3 de bois à l'hectare
sur les superficies exploitables si le volume sur pied le permet.

La présente convention est effective à la date de sa signature

jusqu'au mois de septembre 2015.

7.5

7.6

À?

7.8

79
Article 8
Article 9

onsieur A/ain SOMJA

Le non respect d'une des clauses de la convention par l'exploitant

entraînera la résiliation immédiate et automatique de la présente.

Pour la SICOBOIS

7818, Av. Kingabwa

Kinshasa/Limete

Fait à Kinshasa, le À $ JUN 2004
SIGNATAIRES AUTORISES

LE En E

Anseliié ÉNERUNGA= ———

Fait à six exemplaires

RO a RSS RORES

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECNEF
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECNEF
GARANTIE D'APPROVISIONNEMENT EN

MATIÈRE LIGNEUSE POUR SICOBOIS

TERRITOIRE DE LISALA, PROVINCE DE L'EQUATEUR
% PROPOSITION D'UNE NOUVELLE DELIMITATION

ua SUPERFICIE : 158.130 HA

LEGENDE
Route
/N/ Route d'intérêt général
/\/ Route d'intérêt local
Localité

Rivière

]
ffait-Nanga
Bokweli

ECHELLE :
1:200000
%19'VL |
080 gLL 00004 : JOErESt | 7V1OL |
|%+6'0 vit 21NN9 $ 2Sn9qIÈU SUEAES ENDIESOW pl
%£9'0 6/6 osneqiou eueAeg €:
‘OL'O 6ÿL Sinn9 ÿ SANSNqE euenes enbiesoW| ZI
D [AIS 6682 “82puOUI 590 qIeu One Ben 1
YEC'9 <LO OL 21EPUO9SS 19104 ÿ S1NJN9 ENDIESOW| OL.
%bL'0 OŒŒLL SUBAES $ S1IPPUO9SS 39104 enbiesoW| 6
|9%9£'0 99 SUBAES ? 21n}n9 enblesoW | 6
%Lt'O +S9 qu 2SUSP }9104 ÿ 2liepuoses 39104 enbieson| 8 |
%10'0 601 2Sneqieu aUPAES ÿ 21nJn9 enbiesoW| 8
EXT 606 ÿ 81nyn9 ? 21IBpUO98S }2104 9nDIESON
%LL'O L8L | emnol Z
FU [HEZE NH | Juewenbipousd 98puoul 8SuSp 2104 9
%10'8 8S2 &L eoueueued us 28puou|j204 SG
062 L %£8'0 CI ie SUBAES ÿ 8SU9P 19104 EnDIESOW| p
Go, PL C4 SIIEPUCISS }2104 ÿ 2SUSP j2104 ENDJESOW €
71 [%810 CHAN Sn $ eSUSp 19107 anbJEsoW| & |
€8LStE %r8 CL |£8+ SLL ESU8p}2104 |
— ne
(vH)
3718V11074X3 39V1N394N0Od (vH) 31914434nS NOILV1393A 3Q S3dAL oN
31914434NS

SALVALS UVd S11914434NS S3Q NOILNIIH1SIQ

V1VSI1 2014

AU

ne 00
Kinshasa, le | # SE? 2084

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,
EAUX ET FORETS

y Mnistre

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° ©t/2/CAB/MIN/ECN-EF/04 DU À 0 SEP 2Uh
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE à La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.

ET La SICOBOIS
Représentée par Son Associé-Gérant,
Monsieur Alain SOMJA
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu la Constitution de la Transition;

Considérant l'Accord Global et Inclusif sur la Transition en République
Démocratique du Congo;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
l directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

1 Avenue Papa ILEO (Ex - des Clin mbe

ques) n° 15 Kinshasa/Go
Article 2

Article 3

Article 4

Bosse 183
Bilinga 196
Angueuk 206
Tshitola 101
Dabema 116
Padouk 68
Ilomba 86
Niove 78
Emien 44
Total 24.184

Ces bois seront prélevés dans une unité d'exploitation localisée comme
suit :

Province : Equateur District : Mongala
Territoire  : Lisala Localité : Mondongo
Lieu : Bodumbala Superficie :127.300 ha

Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

Au Nord : Par la Rivière Motima, la partie comprise entre les rivières
Ngwakade et Lepo ;

AuSud : Par le tronçon de la route d'intérêt général rivière Langa-
Langa Village Bonguma ;

A l'Est : Par la rivière Lepo, de son croisement avec la rivière
Motima jusqu'à sa source qu'il faut relier par une ligne
droite avec la source de la rivière Langa-Langa, suivre le
cours de la Langa-Langa jusqu'à sa rencontre avec la
route d'intérêt général Lisala — Mondingili ;

AlOuest : De la localité Bonguma sur la route d'intérêt local
Ndekepate-Modingili, suivre cette route jusqu'à son
croisement avec la rivière Ngwakade ; de ce point, suivre
cette rivière jusqu'à son embouchure dans la rivière
Motima.

Les grumes ainsi récoltées devront être strictement utilisées pour leur
transformation à l'usine décrite ci-dessus, ou dirigées à l'exportation
suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.
5

rticle 7 : La présente convention est effective à la date de sa signature
jusqu'au mois de mai 2022.

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le 10 SEP ao

SIGNATAIRES AUTORISES

LE MINISTRE

EE
Monsieur A/ain 50 Anselme ENERUNGA

Pour la SICOBOIS
7818, Av. Kingabwa d ——
Kinshasa/Limete

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECNEF
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECNEF

DA LE DIRE
GARANTIE D'APPRO
MATIERE LIGNEUSE EN FAIVEUR
DE LA SOCIETE SICOBOIS!
CARTE DE VEGETATION :

Province de l'Equateur
Territoire de Lisala
Superficie : 127.300 ha

ECHELLE :
1:200000

EGENDE

« Limites du bloc
pe de végétation
à Forêt dense humide
Forêt ouverte
#& Forêt inondée en permanence
Culture
Hi Mosaïque Forêt dense & Forêt ouverte
#4 Mosaïque Forêt dense sur sol ferme & inondée “Ÿ
#4 Mosaïque Forêt dense & culture
Mosaïque Culture & Forêt ouverte
Mosaïque Culture & Savane arbustive
Mosaïque Forêt ouverte & Savane herbeuse
Æ Mosaïque Savane herbeuse & Culture

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 2

Arrêté ministériel n°177, 180 et 181/CAB/MIN/ECN-T/27/JEB/2010 notifiant la
convertibilité des 3 Garanties d’Approvisionnement

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement, L n)
Conservation de la Nature
et Tourisme

Ke) N°) /CAB/MIN/ECN-T/15/JEB/2009

Le Ministre
A Monsieur l’Associé Gérant
de SICOBOIS
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°105

Monsieur l’Associé Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°042/04 du
10/09/2004 située dans le Territoire de Lisala, Province de l’Equateur remplit Les
critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Associé Gérant, l'expression de ma considération
distinguée.

José E.B. ENDUND!

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rde_minew@yahoo.fr

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le AN 2009
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

K N°//0  JCAB/MIN/ECN-T/15/JEB/2009

Le Ministre
A Monsieur l’Associé Gérant
de SICOBOIS
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°106

Monsieur l’Associé Gérant,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers à constaté que votre Garantie d’Approvisionnement n°032/04 du
25/06/2004 située dans le Territoire de Lisala, Province de l’Equateur remplit Les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Associé Gérant, l'expression de ma considération
distinguée.

José E.B. ENDUNDO

Avenue Papa Hleo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rdc_minew&yahoo.fr
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement, AN AUQ
Conservation de la Nature
et Tourisme

KE N°/2/ 7 ICABIMIN/ECN-T/15/JEB/2009

Le Ministre
A Monsieur l’Associé Gérant
de SICOBOIS
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°107

Monsieur l’Associé Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°033/04 du
25/06/2004 située dans Le Territoire de Lisala, Province de l'Equateur remplit les
critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008. É

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de la présente, à vous mettre en contact
avec le Ministère de l’Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Associé Gérant, l'expression de ma considération
distinguée.

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P, 12.3481 E-mail : rde_minew@yahoo.fr
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 3

Carte administrative des groupements du territoire de Lisala

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

République Démocratique du Congo
FORET
SICOBOIS Carte de territoire administratif de Lisala ft: ressources

SSA SICOBOIS MANAGEMENT

2100" 21*300"€

Secteur MOMGAL 4-MOTIMA

7 BOSOM
DiOBO
9 GWEMBA

) GWENZALE
 LIBONA

2 MBATA
13 MOMBANG!
14 MONDUNGA
15 MGUMANI
16 NKONONGO

2300N

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 4
Rapport de pré-stratification des GA 32/04, 33/04 et 42/04

pal] 5 Plan de Gestion
CTFIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SICOBOIS
Conservation de la Nature et Tourisme Avenue Kingabwa n°7818, quartier Kingabwa,
Direction Inventaire et Aménagement Forestier Commune de Limete,
Kinshasa

Superficie Sous Aménagement SICOBOIS :

Garanties d’Approvisionnement 32/04, 33/04 et 42/04 convertibles

RAPPORT DE PRE-STRATIFICATION

Superficie officielle : 394 750 ha

Avril 2011

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO -— Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
SICOBOIS SSA SICOBOIS

Rapport de pré-stratification RDC

SOMMAIRE

1 INTRODUCTION nnmsrcorsennosmanennnseseneannneennmenennenneanensennennenmanenenenennnennarnuen À
2  STRATIFICATION DE LA VÉGÉTATION DE LA SSA SICOBOIS...nnnrre 3

ANNEXE...nnnnnrrrnnennnnx

Avril 2011 Page 2

SICOBOIS SSA SICOBOIS

Repport de pré-stratification RDC

1 INTRODUCTION

Le présent document donne les résultats de la pré-stratification des trois Garanties
d'Approvisionnement (GA) attribuées à SICOBOIS 32/04, 33/04 et 42/04. Celles-ci forment la
Superficie Sous Aménagement (SSA) SICOBOIS.

La stratification forestière préliminaire permet d'identifier les principaux types forestiers existants et
l'occupation actualisée du sol. Un calcul des surfaces permet de situer l'importance de chacune des
classes cartographiées. Seules les surfaces de forêts utiles seront inventoriées.

La typologie forestière issue de ce travail de pré-stratification et l'importance de chacune des classes
cartographiées permettra d'établir le dispositif de pré-inventaire.

Le pré-inventaire va permettre d'analyser la variabilité de la ressource forestière de la concession et
ainsi d'optimiser le taux de sondage de l'inventaire d'aménagement qui sera ensuite retenu et utilisé
sur le reste de la surface forestière utile du permis.

Ce travail de pré-stratification sera poursuivi pendant la longue phase de préparation du Plan
d'Aménagement de façon à aboutir à l'établissement d'une carte forestière détaillée du permis et à la
création de la base de données cartographiques de la concession utilisée par la suite pour la mise en
place du système de gestion forestière durable du permis.

2 STRATIFICATION DE LA VÉGÉTATION DE LA SSA SICOBOIS

La stratification a été effectuée par interprétation visuelle des images satellitales Landsat et s'est
appuyée sur des données auxiliaires (carte topogaphique et SRTM). Les images satellitales Landsat
sont listées dans le tableau ci-après :

Date de prise

Path/Row Type éve Utilisation Observation
15/01/2011 Pré-stratification générale Image « rayée » suite à
Evolution di une anomalie sur un
24/02/2008 | EVOUOn de capteur du satellite
l'anthropisation
179/58 Landsat P Landsat

Evolution de
05/09/2000 l'anthropisation

Evolution de
06/02/1887 l'anthropisation

Un ensemble de relevés GPS a aussi été effectué, comme la position des villages et des routes.

1@ FR Avril 2011 Page 3
FM

SSA SICOBOIS
SICOBOIS Rapport de pré-stratification RôG

On trouvera ci-après le Tableau 2 récapitulatif des surfaces calculées par SIG (projection UTM 34,
ellipsoïde WGS 84) par types interprétés. Le Tableau 3 reprend cette même information pour les
3 GA.

Tableau 2 : Superficie calculée par SIG par type interprétés sur l'ensemble de la SSA SICOBOIS

Types d'occupation du sol Ru % du total
Superficie totale 398 040
Forêt utile (estimation 255 840 64%
brute provisoire)
dont Forêt de terre ferme 138 825 35%
Forêt dense à
prédominance de Limbali 147S <e
Zone non-utile 142 200 36%
Forêt marécageuse 35 465 9%
Plantation 1 580 0%
Zones anthropisées 105 155 26%

Tableau 3 : Superficie calculée par SIG par type interprétés par GA

RE ED ss 7]

Types d'occupation

Superficie totale

Forêt utile (estimation |
brute provisoire |
dont Forêt de terre |

Forêt dense à |
prédominance de |

Zone non-utile
Forêt marécageuse |.

Zones anthropisées

Les trois cartes de pré-stratification au 1 : 300 000°"° donnée en Annexe 1 présente la répartition
spatiale des différents types d'occupation du sol interprétés par GA.

ir
æ Avril 2011 Page 5
FM

SICOBOIS SSA SICOBOIS

Rapport de pré-stratification RDC

ANNEXE

Annexe 1 : Cartes de pré-stratification de l'occupation du sol en 2011 des 3 GA 32/04, 33/04 et 42/04

Avril 2011 Page 7

SSA SICOBOIS
SICOBOIS Rapport de pré-stratification RDG

Annexe 1

Cartes de pré-stratification de l’occupation du sol en 2011 des 3 GA 32/04, 33/04
et 42/04

LE) F
ed R Avril 2011
| FORT VO ej Ans juesgid uou edfL ë

ui où

SIOHO9IS SUOISSS9U09 € Sap a}
SIA
jes SBeuuI Sa] NS 89/08]9p NON

1equr ep eoueuIWuopaid e 2SUSP J2104 ET à

eue} 818} ep SUEP J2104 Re :

211n 39104
esnoBes9ieu 12104
ejnn uou 12104
.uonejuejd 2p au0z -
1864 ue e9sidoique auoz

0002 ue sesidoique auoz

(000 00€ :L) 0/zÿ V9 e1 ep uoneoyness-91q4 SIOgO91IS

ANO4 oBuo) np enbnessoweg enbgndes

République ocratique du Congo

FORET
SICOBOIS fx RESSOURC ES
Pré-strattification de la GA 33/04 (1:300 000)

15 km
Rivière
———— Route détectée sur les images

Limite des 3 concessions SICOBOIS

Zone anthropisée

Zone anthropisée en 2011

ni Zone anthropisée en 2008

Zone anthropisée en 2000

HE Zone anthropisée en 1987

Zone de plantation
Forêt non utile

Forêt marécageuse

Forêt dense de terre ferme

Forêt dense à prédominance de Limbali

SIO9O9IS SuoISS89u09 £ Sap JUN]
eyes Jed 29/8)9p eyno

ÉTEINT

1equr ep SoueuIWOop{id 8 2SU8P 2104

eULI2} 2118} 2p SSUEP 12104

esneBeoaieu 32104
en uou 3210

uonejue]d ap eu0z

L86L ue s9sidoiuque auoz Er
0002 ue sssidoiuue euoz pret
8002 ue sesidoique auoZz et

LLOZ ue #ssidoique eu
oasidoiyjue au07

uoz seu nus  HOB9E1S-914

(000 00€ :L) vo/ze v9 e1 ep uones SIOgO)IS

oBuos np enbyesouwuep enbygndes

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 5
Résultats détaillés des inventaires d’exploitation réalisés

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

SICOBOIS

Résultats détaillés des inventaire d'exploitation effectués

GA 42/04

Surface

utile

Volume
unitaire

Essence

inventoriée

Dont surface

Afromosia

Padouk

Kosipo

1000 | 1000 | 1000

961,3 [sers

900,5

| E50

129

117

Niove

Tali

Total essences non
flottantes

267

Sipo
MU MNSRERE
[8 |" Dipetou T7 19 7]

[9 [7 Acajou T7 0 7]

[15] Tola 76
Tchitola 47

Total essences flottantes

Total volume

Juin 2011

Plan de Gestion

[_58 [7 14 | 214 | 2568 |

80 46
8
FE [8 | 4
CO EE CCE
62
0 | 0 | o |

FRM
Wu uonse9 ep ueld kLOZ ump

86vz | »zs6 | 4891 | S96 | ms ozvrs | Sozur | ve224 | 0028 2uwunjoA 18301
6vL so01 | ser | este | vzoL 71 1v8 18301

LETA LUr4 65€ 1ST Lez Sajueyoy Soou9SSe [EJOL
€8 SE ÉQILEIS Ai
SG 89 Elo St
9 0 nofeoy 6
SE A no}9qiq 8
8z 9 etueiL (41
LE 24 LXA 22 6z odis St
É7A 441 1€ 6€ 6kL ILES €t
sajueyot}
Le GE ‘5 sy, #s uou seu9sss [eJOL
8 (] 0 0 aissnog
£9r S6k €oL 8e OZk nel ok
OvEs 122 10+ 99 L44 09 2AOIN g
809 0T 6S LE 86 r8 66 odisoy £k
0987 ES 8s 65 9€ LT xnoped S
[_£eos 6rt 9CL Liz 9T 142 2ssog d
8LTS LT 901 3 z9 L44 Oo! €b
1423 6€ L4 LZA 98 L44 ISOWOIY 8
SUMOA ETAT]
18301 on is sas en sun ee ewnjon
ign
0468 000: 0004 0004 0004 S66 000 000k 000: Sz6
2seyuns juog
EEE]
9006 +004 0004 0004 0004 0004 0004 000: so0ok 0004 eeuns

ÿO/ZE VA
son329y9 uone}ojdxe,p a11ejuSAUI S2P S9IE32P SJEHNS2U
SIO8O9IS
WA uonssoB 2p uejd LLOZ uing

SE9 + 08vz LEE 8zSz r8vz vo8z SuNnjOA [8301
L442 v6L 007 86+ 86+ 6rz 18301

z8 SE+ 72 sst L12 ss Sejueyoy Seou9sse [2JOL

G vr € se ca ZE ET ai

= EOL En

9 8 G ZE E nofeoy 6

noyeqiq | 8

8e 8e ve a ar 6v 6L CTEN a

a gl 1e re æ | © os Sr

6€ 6e us £9 Ep £E 1z nsdes EL
sajuenoy

Cs ss: Las En LT | uou So2uasse [eJOL

. ue &ISsnog 8

+ + —+ ML oL

EAN | ©

JE — ve 1z le | ® odisox EL

— jus noped | ©
Z 0 0 r z G D | + Z

LE 6€ ss 0z ic 122 OXO1] É12
EISOWOJÿ 8
enepun
zer er L2 zen >] Le | eoussss

ewnjon
on
e‘seé | v‘szo | o0os | ooo | 0001 | oo6
oeuns juog
| sonoqueau
000 0004 [000 # | 0008 | 0001 Ssejig
VO/£E VA

son32949 uoyeyodxe,p 21ejuSAUI Sp S9IEJ9P SEHNSOU

SI04091S
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

Annexe 6
Budgets prévisionnels des Fonds de Développement

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

